Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered January 5, 1994, convicting defendant, upon her guilty plea, of criminal possession of a controlled substance in the second degree, and sentencing her to a term of 4 years to life, unanimously affirmed.
Defendant’s waiver of her right to appeal the suppression rulings was voluntary, knowing and intelligent, as evidenced by the fact that she conferred with her counsel on numerous occasions specifically about the waiver, greatly benefitted from the plea' bargain, and clearly acknowledged her understanding that she was specifically choosing to waive her right to appeal suppression issues (see, People v Moissett, 76 NY2d 909). Concur—Murphy, P. J., Sullivan, Rosenberger, Williams and Andrias, JJ.